Name: Commission Regulation (EEC) No 1687/92 of 29 June 1992 correcting Regulation (EEC) No 1562/92 fixing the amounts by which import duties on beef and veal originating in the African, Caribbean and Pacific States (ACP) are to be reduced
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 176/36 Official Journal of the European Communities 30. 6. 92 COMMISSION REGULATION (EEC) No 1687/92 of 29 June 1992 correcting Regulation (EEC) No 1562/92 fixing the amounts by which import duties on beef and veal originating in the African, Caribbean and Pacific States (ACP) are to be reduced THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 715/90 of 5 March 1990 on the arrangements applicable to agricul ­ tural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States (ACP) or in the overseas countries and territories (OCI) ('), as last amended by Regulation (EEC) No 444/92 (2), and in parti ­ cular Article 3 thereof, Whereas the amounts by which import duties on beef and veal originating in the African, Caribbean and Pacific States (ACP) are to be reduced were fixed by Commission Regulation (EEC) No 1 562/92 (3); Whereas a check has shown that an error was made in the Annex to that Regulation, whereas the Regulation should therefore be corrected, HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 1562/92 is hereby replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 June 1992. For the Commission Ray MAC SHARRY Member of the Commission (  ) OJ No L 84, 30 . 3 . 1990, p. 85. (2) OJ No L 52, 27. 2. 1992, p. 7. (3) OJ No L 165, 19 . 6. 1992, p. 15. A N EX O  BI LA G  A N H A N G  Ã Ã  Ã ¡Ã  Ã ¡Ã ¤ Ã  Ã  Ã   A N N EX  A N N EX E  A LL EG A TO  BI JL A G E  A N EX O 30 . 6 . 92 CÃ ³ di go N C K N -k od e K N -C od e Ã  Ã  Ã ´Ã ¹ Ã ºÃ  Ã  Ã £Ã  C Ã  co de C od e N C C od ic e N C G N -c od e CÃ ³ di go N C Be lg iq ue Lu xe m bo ur g FB /F lu x/ 10 0 kg D an m ar k dk r/ 10 0 kg D eu ts ch la nd DM /1 00 kg Ã  Ã »Ã » Ã ¬ Ã ´Ã ± Ã  Ã Ã  /1 00 Ã Ã ³ Ã  Es pa Ã ±a Pt a/ 10 0 kg F ra nc e FF /1 00 kg Ir el an d £ Irl /1 00 kg It al ia Li t/ 10 0 kg N ed er la nd Fl ./1 00 kg Po rtu ga l Es c/ 10 0 kg U ni te d K in gd om £/ 10 0 kg 01 02 90 10 01 02 90 31 01 02 90 33 01 02 90 35 01 02 90 37 02 01 10 10 02 01 10 90 02 01 20 21 02 01 20 29 02 01 20 31 02 01 20 39 02 01 20 51 02 01 20 59 02 01 20 90 02 01 30 00 02 02 10 00 02 02 20 10 02 02 20 30 02 02 20 50 02 02 20 90 02 02 30 10 02 02 30 50 02 02 30 90 02 06 10 95 02 06 29 91 02 10 20 10 02 10 20 90 02 10 90 41 02 10 90 90 16 02 50 10 16 02 90 61 5 75 3, 8 5 75 3, 8 5 75 3, 8 5 75 3, 8 5 75 3, 8 10 93 2, 1 10 93 2, 1 10 93 2, 1 10 93 2, 1 8 74 5, 8 8 74 5, 8 13 11 8, 6 13 11 8, 6 16 39 8, 3 18 75 7, 3 7 54 0, 1 7 54 0, 1 6 03 2, 1 9 42 5, 1 11 31 0, 1 9 42 5, 1 9 42 5, 1 12 96 8, 9 18 75 7, 3 12 96 8, 9 16 39 8, 3 18 75 7, 3 18 75 7, 3 18 75 7, 3 18 75 7, 3 18 75 7, 3 1 06 4, 09 1 06 4, 09 1 06 4, 09 1 06 4, 09 1 06 4, 09 2 02 1, 77 2 02 1, 77 2 02 1, 77 2 02 1, 77 1 61 7, 42 1 61 7, 42 2 42 6, 12 2 42 6, 12 3 03 2, 65 3 46 8, 92 1 39 4, 44 1 39 4, 44 1 11 5, 55 1 74 3, 06 2 09 1, 67 1 74 3, 06 1 74 3, 06 2 39 8, 45 3 46 8, 92 2 39 8, 45 3 03 2, 65 3 46 8, 92 3 46 8, 92 3 46 8, 92 3 46 8, 92 3 46 8, 92 27 8, 96 27 8, 96 27 8, 96 27 8, 96 27 8. 96 53 0, 03 53 0, 03 53 0, 03 53 0, 03 42 4, 03 42 4. 03 63 6. 04 63 6, 04 79 5, 04 90 9, 41 36 5, 57 36 5, 57 29 2, 46 45 6. 97 54 8, 35 45 6, 97 45 6, 97 62 8, 78 90 9, 41 62 8, 78 79 5, 04 90 9, 41 90 9, 41 90 9, 41 90 9, 41 90 9, 41 32 48 9, 86 32 48 9, 86 32 48 9, 86 32 48 9, 86 32 48 9, 86 61 73 0, 76 61 73 0, 76 61 73 0, 76 61 73 0, 76 49 38 4, 58 49 38 4, 58 74 07 6, 83 74 07 6, 83 93 35 5, 64 10 6 29 3, 64 42 35 9, 81 42 35 9, 81 33 88 7, 82 52 94 9, 83 64 21 5, 47 52 94 9, 83 52 94 9, 83 73 31 2, 48 10 6 29 3, 64 73 31 2, 48 93 35 5, 64 10 6 53 9, 16 10 6 53 9, 16 10 6 53 9, 16 10 6 53 9, 16 10 7 28 1, 57 18 05 1, 10 18 05 1, 10 18 05 1, 10 18 05 1, 10 18 05 1, 10 34 29 7, 14 34 29 7, 14 34 29 7, 14 34 29 7, 14 27 43 7, 72 27 43 7, 72 41 15 6, 57 41 15 6, 57 50 97 2, 52 58 61 1, 74 23 79 0, 27 23 79 0, 27 19 03 2, 19 29 73 7, 87 35 26 4, 58 29 73 7, 87 29 73 7, 87 40 63 6, 66 58 61 1, 74 40 63 6, 66 50 97 2, 52 58 45 8, 74 58 45 8, 74 58 45 8, 74 58 45 8, 74 57 99 6, 23 93 5, 60 93 5, 60 93 5, 60 93 5, 60 93 5, 60 1 77 7, 65 1 77 7, 65 1 77 7, 65 1 77 7, 65 1 42 2, 13 1 42 2, 13 2 13 3, 18 2 13 3, 18 2 66 6, 48 3 05 0, 07 1 22 6, 07 1 22 6, 07 98 0, 86 1 53 2, 59 1 83 9, 1 1 1 53 2, 59 1 53 2, 59 2 10 8, 84 3 05 0, 07 2 10 8, 84 2 66 6, 48 3 05 0, 07 3 05 0, 07 3 05 0, 07 3 05 0, 07 3 05 0, 07 10 4, 13 2 10 4, 13 2 10 4, 13 2 10 4, 13 2 10 4, 13 2 19 7, 85 2 19 7, 85 2 19 7, 85 2 19 7, 85 2 15 8, 28 1 15 8, 28 1 23 7, 42 2 23 7, 42 2 29 6, 77 7 33 9, 47 0 13 6, 46 1 13 6, 46 1 10 9, 16 8 17 0, 57 6 20 4, 69 2 17 0, 57 6 17 0, 57 6 23 4, 71 3 33 9, 47 0 23 4, 71 3 29 6, 77 7 33 9, 47 0 33 9, 47 0 33 9, 47 0 33 9, 47 0 33 9, 47 0 20 8 72 6 20 8 72 6 20 8 72 6 20 8 72 6 20 8 72 6 39 6 58 0 39 6 58 0 39 6 58 0 39 6 58 0 31 7 26 4 31 7 26 4 47 5 89 6 47 5 89 6 59 4 86 9 68 0 44 6 27 3 52 7 27 3 52 7 21 8 82 2 34 1 90 9 41 0 29 1 34 1 90 9 34 1 90 9 47 0 46 6 68 0 44 6 47 0 46 6 59 4 86 9 68 0 44 6 68 0 44 6 68 0 44 6 68 0 44 6 68 0 44 6 31 4, 32 31 4, 32 31 4, 32 31 4, 32 31 4, 32 59 7, 20 59 7, 20 59 7, 20 59 7, 20 47 7, 77 47 7, 77 71 6, 65 71 6, 65 89 5, 82 1 02 4, 68 41 1, 90 41 1, 90 32 9, 53 51 4, 88 61 7, 86 51 4, 88 51 4, 88 70 8, 47 1 02 4, 68 70 8, 47 89 5, 82 1 02 4, 68 1 02 4, 68 1 02 4, 68 1 02 4, 68 1 02 4, 68 24 53 4, 35 24 53 4, 35 24 53 4, 35 24 53 4, 35 24 53 4, 35 46 61 5, 31 46 61 5, 31 46 61 5, 31 46 61 5, 31 37 29 2, 25 37 29 2, 25 55 93 8, 38 55 93 8, 38 68 60 3, 37 79 32 7, 07 32 52 7, 83 32 52 7, 83 26 02 2, 23 40 65 9, 84 47 61 8, 10 40 65 9, 84 40 65 9, 84 55 15 9, 78 79 32 7, 07 55 15 9, 78 68 60 3, 37 78 90 0, 44 78 90 0, 44 78 90 0, 44 78 90 0, 44 77 61 0, 60 94 ,2 55 94 ,2 55 94 ,2 55 94 ,2 55 94 ,2 55 17 9, 08 5 17 9, 08 5 17 9, 08 5 17 9, 08 5 14 3, 26 7 14 3, 26 7 21 4, 90 2 21 4, 90 2 26 8, 62 8 30 7, 27 1 12 3, 51 7 12 3, 51 7 98 ,8 14 15 4, 39 7 18 5, 27 7 15 4, 39 7 15 4, 39 7 21 2, 45 0 30 7, 27 1 21 2, 45 0 26 8, 62 8 30 7, 27 1 30 7, 27 1 30 7, 27 1 30 7, 27 1 30 7, 27 1 Official Journal of the European Communities Af t?: Lo s cÃ ³ di go s N C, in clu id as las no tas a pi e de pÃ ¡ gi na ,s e de fin en en el Re gl am en to (C EE ) n ° 26 58 /8 7 m od ifi ca do . N B :K N -k od er ne , he ru nd er he nv isn in ge r til fo dn ot er ,e r fa sts at i de n Ã ¦n dr ed e fo ro rd ni ng (E Ã F) nr .2 65 8/ 87 . N B :D ie K N -C od e so wi e di e Ve rw eis un ge n un d Fu Ã n ot en sin d du rc h di e ge Ã ¤n de rte V er or dn un g (E W G ) N r. 26 58 /8 7 be sti m m t. NB :Ã  Ã ¹ Ã ºÃ  Ã ´Ã ¹ Ã ºÃ ¿ Ã ¯ Ã Ã · Ã  Ã Ã Ã ½Ã ´ Ã Ã ± Ã Ã ¼ Ã ­Ã ½ Ã ·Ã  Ã ¿Ã ½ Ã ¿Ã ¼ Ã ±Ã  Ã ¿Ã » Ã ¿Ã ³ Ã ¯Ã ± Ã , Ã Ã Ã ¼Ã Ã µÃ  Ã ¹Ã » Ã ±Ã ¼ Ã ²Ã ± Ã ½Ã ¿ Ã ¼Ã ­ Ã ½Ã  Ã ½ Ã Ã  Ã ½ Ã Ã Ã ¿Ã  Ã ·Ã ¼ Ã µÃ ¹Ã  Ã Ã µ Ã Ã ½ , Ã ºÃ ± Ã ¸Ã ¿ Ã Ã ¯ Ã ¶Ã ¿ Ã ½Ã  Ã ±Ã ¹ Ã Ã  Ã ¿Ã ½ Ã Ã  Ã ¿Ã Ã ¿Ã Ã ¿Ã ¹ Ã ·Ã ¼ Ã ­Ã ½ Ã ¿ Ã ºÃ ± Ã ½Ã ¿ Ã ½Ã ¹ Ã Ã ¼ Ã  (Ã  Ã Ã  ) Ã ±Ã  Ã ¹Ã ¸ .2 65 8/ 87 . Af t? :T he CN co de s an d th e fo ot no tes ar e de fin ed in am en de d Re gu lat io n (E EC ) N o 26 58 /8 7. NB :L es co de s NC ain si qu e les ren vo is en ba s de pa ge so nt dÃ © fin is au rÃ ¨ gl em en t (C EE ) n ° 26 58 /8 7 m od ifi Ã ©. N B :I co di ci NC e i rel ati vi ric hi am i in ca lce so no de fin iti da l re go lam en to (C EE ) n. 26 58 /8 7 m od ifi ca to . No L 176/37 N B :G N -c od es en vo etn ot en :z ie de ge wi jzi gd e Ve ro rd en in g (E EG ) nr .2 65 8/ 87 . NB :O s cÃ ³ dig os NC ,i nc lu in do as rem iss Ã µe s em pÃ © -d e-p Ã ¡g ina sÃ £o de fin ido s no Re gu lam en to (C EE ) n? 26 58 /8 7 alt er ad o.